REPORTED

  IN THE COURT OF SPECIAL APPEALS

               OF MARYLAND

                    No. 1602

             September Term, 2014

______________________________________

     GEORGE DORAN NOTTINGHAM

                        v.

        STATE OF MARYLAND
______________________________________

     *Zarnoch,
      Leahy,
      Sharer, J. Frederick
             (Retired, Specially Assigned),

                  JJ.
______________________________________

          Opinion by, Sharer, J.
______________________________________

       Filed: April 27, 2016

* Zarnoch, Robert A., J., participated in the
conference of this case while an active member of
this Court; he participated in the adoption of this
opinion as a retired, specially assigned member of
this Court.
       In January 2013, at the conclusion of a night of drinking at an Ocean City tavern,

appellant, George Doran Nottingham, got into a fight with his friend, Michael Post. That

fight concluded when Nottingham “sucker punched” Post, causing Post to fall and suffer

fatal head injuries. An indictment was returned in the Circuit Court for Worcester County,

charging Nottingham with assault in the second degree and involuntary manslaughter for his

role in Post’s death.

       A jury trial ensued, in August 2013, but ended in a mistrial. Trial was re-scheduled

for December of that year. Shortly before the scheduled retrial, the State entered a nolle

prosequi to the original indictment and thereafter obtained a new indictment, charging

Nottingham with involuntary manslaughter, assault in the second degree, reckless

endangerment, intoxication, and affray. Following a second jury trial, Nottingham was

convicted of all charges except intoxication.1

       The circuit court imposed a sentence of seven years’ imprisonment for involuntary

manslaughter and concurrent five-year sentences for each of the other convictions.

Nottingham thereafter noted this appeal, raising the following questions, which we have

re-cast:

              I. Whether the circuit court erred in instructing the jury on the
              crime of affray; and

              II. Whether Nottingham’s right to a speedy trial was violated,
              where the State delayed his retrial by postponing his case and
              opportunistically re-charging him.


       1
        Different judges presided at the first trial, including the speedy trial motions hearing,
and the second trial.
       We hold that the circuit court erred in omitting an element of the crime of affray from

its jury instruction and that the error, under the circumstances of this case, was not harmless,

as to the affray charge. Because, however, that error had no effect on the verdicts for

second-degree assault and reckless endangerment, either of which was a valid predicate

offense underlying the manslaughter conviction, we affirm the remaining convictions. We

further hold that Nottingham’s right to a speedy trial was not violated.

       Accordingly, we shall vacate his conviction for affray, affirm all other judgments of

conviction, and remand for further proceedings.

                               FACTUAL BACKGROUND

       Most of the facts in this case are not in dispute, as there were surveillance cameras in

and outside of the bar where the crimes occurred, and film footage obtained from those

cameras was admitted into evidence at Nottingham’s trial. Where there may be any differing

inferences to be drawn from those facts, we present them in a light most favorable to the

State. Jackson v. Virginia, 443 U.S. 307, 319 (1979).

       During the evening of January 25, 2013, Nottingham, Post, and a third friend, Robert

Jackson, were drinking together in the Harbor Inn, a bar in Ocean City. Shortly before

closing time, in the early morning of January 26, what had been, in the words of the

bartender, Herbert “Buddy” Groff, “kidding around and playing” turned into a fight when

Post and Jackson took Nottingham’s cell phone and hid it from him. According to one

witness, William Wilkens, Nottingham then began to look “all over” for his phone,


                                             -2-
“throwing bar stools” and hurling obscenities. He eventually discovered that Post had the

phone and demanded to know why Post had not so informed him. Then, in Wilkens’s words,

“stupidity ensue[d].”

       Nottingham “pushed” or “bumped” Post in the chest. Post, in turn, “got aggravated”

and pushed Nottingham back. Nottingham also punched Post several times, including at least

once in the face, and also pushed Wilkens in the “[c]hest or throat” area. Groff then

intervened, telling Nottingham to “just stop it.” As it was approximately 1:40 a.m. (twenty

minutes before closing), Groff, after separating the men, asked “Mike Post to go out the front

door,” asked “Robert Jackson to go out the back door,” and allowed Nottingham to remain,

“because he had the tab” for all three men that evening. As Post left, he, in the words of

Wilkens, “flipp[ed] off” Nottingham.

       Nottingham “paid his tab” and remained in the bar for a few minutes, when he

approached the front of the bar, near the front door. Groff moved to block Nottingham from

leaving, standing between him and the bar and suggesting that Nottingham leave through the

back door instead. Nottingham told Groff that he “just want[ed] to go home,” and Groff,

seeing no one outside, relented and allowed Nottingham to leave.

       Unbeknownst to Groff, Post was still outside. Upon seeing Post, Nottingham punched

him once in the face, knocking him to the ground and causing him to land on his head.

According to the pathologist from the Office of the Chief Medical Examiner who performed

the autopsy on Post, the cause of death was the head injury he sustained from that fall.


                                            -3-
         Shortly afterward, Nottingham went back inside the bar and told the people inside that

Post had “slipped” and fallen. Nottingham, Jackson, and Wilkens went outside and tried

unsuccessfully to revive Post. Groff called an ambulance, but Post was pronounced dead at

2:20 a.m.

         After the first jury trial resulted in a mistrial, a new trial was scheduled for October

10, 2013, but the State moved for a continuance, a request which was granted over defense

objection.2 A new trial date of December 10, 2013, was set. Shortly before that date, the

State entered a nolle prosequi to the original indictment and thereafter, on December 17,

2013, obtained a new indictment, charging Nottingham with involuntary manslaughter,

assault in the second degree, reckless endangerment, intoxication, and affray.

         Nottingham moved to dismiss, on the ground that his right to a speedy trial had been

violated. After a hearing, on February 14, 2014, the circuit court denied that motion. The

case was ultimately retried, before a jury, on June 16, 2014, and Nottingham was convicted

of involuntary manslaughter, assault in the second degree, reckless endangerment, and

affray.3

         Additional facts will be noted as pertinent to discussion of the issues.



         2
        The request for continuance was made by the State based on “trial conflicts.” At the
motions hearing, the motions court observed that Nottingham’s assertions of prejudice as a
result of the delay were “speculative” and, at least implicitly, determined good cause and
denied the motion to dismiss.
         3
             The circuit court granted a motion for judgment of acquittal as to the intoxication
count.
                                                -4-
                                       DISCUSSION

                                 I. The affray instruction

       The court instructed the jury on the offense of affray as follows:

              The Defendant remains charged with the crime of affray.
              In order to convict the Defendant of affray, the State
              must prove that the Defendant willfully engaged in a
              fight with [the victim] in a public place.

       Nottingham contends that the trial court erred in overruling his objection to the jury

instruction given for affray. He raises two distinct claims of instructional error: first, that

there was insufficient evidence of either mutual combat or terror to the public and that,

therefore, the instruction given was not generated by the evidence; and second, that the

circuit court, in adopting the State’s proposed affray jury instruction, omitted an element of

the crime of affray from the instruction—namely, that to convict a defendant of an affray, the

State must prove that the fighting was “to the terror of the people.”

       We begin with the question whether the instruction given was a correct statement of

the law and conclude that it was not. We next consider and reject Nottingham’s claim that

no affray instruction was appropriate in light of the evidence (or lack thereof). Finally, we

address the effect of the instructional error on the verdicts.

A. Affray

       Affray is “the fighting together of two or more persons, either by mutual consent or

otherwise, in some public place, to the terror of the people.” Dashiell v. State, 214 Md. App.

684, 689 (2013) (citation and quotation omitted). Although affray shares common elements

                                             -5-
with common law assault and battery, it is, unlike assault and battery, not a crime against the

person; rather, affray is “a crime against the public and its aim is to protect the peace.”

Hickman v. State, 193 Md. App. 238, 252 (2010).

       Hickman involved facts not dissimilar to those before us in this appeal, i.e., a barroom

fight escalating into the death of one of the participants. Writing for the Court, Judge Arrie

Davis, observed that the case was “one of first impression, namely, whether the common law

crime of an affray exists in Maryland[.]” Hickman, 193 Md. App. at 247. Discussing the

crimes of assault and battery, vis a vis, the then-recent legislative re-codification of those

common law offenses into statutory offenses, the Court held that affray remains as a viable,

chargeable common law offense in Maryland.

       In so holding, the Court pointed out that “[u]nlike other states, which have codified

the common law offense of affray, Maryland has not and, therefore, if the offense exists, it

is clearly only as a matter of common law.” Id. at 248. The Court further observed that

“Maryland case law does demonstrate that common law affray has, historically, been a

chargeable common law offense.” Id. at 249.

       Because the offense remains viable in Maryland, the “public place” and “terror to the

people” elements remain likewise viable. “The ‘public place’ and ‘terror to the people’

elements of affray are closely related,” and “evidence that a fight occurred in a ‘public place’

may be sufficient to establish, ipso facto, that the fight resulted in ‘terror to the people.’”

Dashiell, 214 Md. App. at 690. To prove the “terror to the people” element, the State “need


                                             -6-
only show that the acts and surrounding circumstances were ‘likely to strike terror in

anyone,’” not that they “actually” have “in any specific individual.” Id. at 691 (quoting

Schlamp v. State, 390 Md. 724, 737 (2006)).

       In Dashiell, we sought to clarify the relationship between the “public place” and

“terror to the people” elements of affray, relying on Lewis Hochheimer’s treatise, in which

he stated that, as to affray, “[t]error need not actually exist among the people”; rather, “[i]n

a legal sense, fighting in public is to the terror of the people.” Dashiell, 214 Md. App. at 691

(quoting Lewis Hochheimer, The Law of Crimes and Criminal Procedure, ch. 36, § 243, at

281 (2d ed. 1904)).4 It appears that this comment was interpreted by the State, in requesting

the instruction, and by the trial court, in giving the instruction, so as to obviate altogether the

“terror to the people” element of affray.

       Nonetheless, “public place” and “terror to the people” are distinct elements of the

crime of affray, both of which, like any element of a charged offense, must be proven by the

State, beyond a reasonable doubt. Indeed, the early common law commentators appear to

have been in substantial agreement that affray consists not only of fighting in a public place,

but that such fighting must be “to the terror of his majesty’s subjects.” 4 Sir William


       4
        Hochheimer, in turn, cited State v. Sumner, 36 S.C.L. (5 Strob.) 53 (S.C. Ct. App.
1850), in support. In that case, the court addressed, among other things, whether the State
was required to prove “that the people were terrified.” Id. at 56. Sumner held that “[t]he
existence of terror among the people, as a matter of fact, does not require proof.” Id. The
court further explained that, although affray “must be charged to have been in a public
place,” if “proved accordingly, . . . it is presumed” that “the inference of law will be strong
enough to import whatever of terror may be a necessary ingredient.” Id.
                                               -7-
Blackstone, Commentaries on the Laws of England 144 (New ed. 1825); accord 3 Joseph

Chitty, A practical treatise on the criminal law: comprising the practice, pleadings, and

evidence, which occur in the course of criminal prosecutions 821 n.(x) (3d Am. ed. 1836)

(“An affray is a public offence to the terror of the king’s subjects. . . . Every assault does not

include an affray, as where the assault does not terrify the people in general, it being

committed in private[.]”); 1 William Hawkins, Pleas of the Crown 487 (8th ed. 1824) (“It is

said, that the word ‘affray’ is derived from the French word effraier, to terrify, and that, in

a legal sense, it is taken for a public offence to the terror of the people.”).

       Subsequent cases establish that, to prove an affray, the State must, at minimum, show

that the fighting and surrounding circumstances were likely to result in terror to the public.5

Two decisions are instructive in that regard: State v. Heflin, 27 Tenn. 84 (1845), and Carwile

v. State, 35 Ala. 392 (1860).

       In Heflin, the Supreme Court of Tennessee addressed the sufficiency of an indictment

charging an affray, which failed to expressly allege that the fight occurred in a public place.

The indictment in that case stated that

               Bartlett Travis and William Heflin, late of the county of
               Montgomery, laborers, on the twenty-second day of February,
               one thousand eight hundred and forty-six, with force and arms,
               in the county aforesaid, an affray did make by then and there
               fighting together in the town of Clarksville, greatly to the terror
               of the good people[.]


       5
       To the extent that State v. Sumner, supra, 36 S.C.L. (5 Strob.) 53, holds otherwise,
we decline to follow it.
                                              -8-
Id. at 84-85.

       In holding that the indictment was insufficient, the Court observed

                that there may be an assault which will not amount to an affray,
                as where it happens in a private place out of the hearing or
                seeing of any except the parties concerned, in which case it
                cannot be to the terror of the people.

Id. at 85-86 (quoting 1 Hawkins, supra, at 487). Not only did the Tennessee Supreme Court

hold that to “constitute an affray, a necessary and indispensable ingredient is that the fighting

must be in some public place,” id. at 85, it further held that the omission of the “public place”

element necessarily meant that the indictment did not sufficiently allege that the fighting “be

to the terror of the people,” despite the fact that the indictment itself contained similar

“terror” language. We conclude that, considering Heflin, an indictment charging affray must

expressly state both that the fighting occurred in a public place and that it tended to cause

terror to the people.

       In Carwile v. State, supra, 35 Ala. 392, the Supreme Court of Alabama addressed

whether “a place within an enclosed lot, ninety feet from a street” in a town, and “which

could be seen from the street, is a public place, according to the import of the phrase in the

common-law definition of an affray.” Id. at 393. In concluding that it was, the Court noted

that the “distinguishing characteristic of an affray is the terror to the people actually resulting,

or presumed to result, from the fighting in a public place,” and that, under the circumstances

before it, “[t]error to the people” could be “presumed from the fighting in a public place.”

Id. at 394. Although Carwile held that terror could be presumed from the fact that fighting

                                               -9-
occurred in a public place, it did not countenance omission of the “terror to the people”

element from a jury instruction, nor is it plausible that it could have, given its

characterization of that element as the “distinguishing characteristic of an affray.”

         As we made clear in Hickman,

                       An affray is an aggravated disturbance of the public
                peace and is an offence exclusively against the public. An
                affray is, therefore, characterized as a public disturbance, a
                crime against the public and its aim is to protect the peace. . . .
                As stated by the renowned authority on the English common
                law, Sir Matthew Hale, “An assault is but a wrong to the party,
                but an affray is a wrong to the Commonwealth.”

193 Md. App. at 252-53 (internal citations, quotations, and footnote omitted).

         In the instant case, the trial court omitted any mention of the “terror to the people”

element from its instruction to the jury as to the crime of affray. In so doing, the trial court

erred.

B. The instruction

         The State submitted a requested instruction to the trial court, based, the prosecutor

asserted, on the language of Dashiell. The court ultimately instructed the jury, based on the

State’s request, that

                [t]he Defendant remains charged with the crime of affray. In
                order to convict the Defendant of affray, the State must prove
                that the Defendant willfully engaged in a fight with [the victim]
                in a public place.

Defense counsel objected, not to the particular language of the instruction, but to the giving

of the affray instruction at all, arguing that the evidence did not support the instruction.

                                              -10-
      In the discussion of the State’s proposed instruction, the following, turning on the

import of Dashiell, was said:

             [PROSECUTOR]: . . . Dashiell[] deals squarely with the issue.
             The issue before the Court was whether or not the State needed
             to prove that it was to the terror of the public, which is what
             common law -- the language of common law.

                    The Court, in Dashiell, stated that it need not be to the
             terror of the public, that ipso facto, if it happens in a public
             place, a fight is terror to the public. That is the square holding
             of Dashiell.

             THE COURT: Wait a minute now. But it says in a public place
             to the terror of the people.

             [PROSECUTOR]: That is the common law language, but
             Dashiell deal[t] with that issue. Because the issue before the
             Court in Dashiell was whether or not the State needed to prove
             that there were people in terror, because they had not.

                    The Court of Special Appeals said that they need not
             show that there was any terror to the public, that ipso facto, if
             there is a fight in a public space, it is considered terror to the
             public, it need not be part of the elements the state need prove.
             And that is the square holding of Dashiell.

                                           ***

             THE COURT: It’s a question, what is meant by, to the terror of
             the people? I think what [Defense Counsel] is saying, that
             phrase to the terror of the people means there must be a public
             disturbance that must affect the people.

                    But I understand reading the case, it was an or
             conjunction, either in a public place or to the terror of the
             people. It means, if you’ve got one or the other of them, you’ve
             got the instruction, so I read the case. So, I will accept your
             instruction on affray.

                                           -11-
       As we have concluded, the instruction, by omitting the “to the terror of the people”

element, was erroneous. The State’s reliance on Dashiell in its urging of the instruction

given was misplaced.         Dashiell was charged, not with affray, but with involuntary

manslaughter. Our discussion concluded that Dashiell was entitled to an instruction that self-

defense was a defense to affray, to the extent that affray was an underlying element of the

involuntary manslaughter charge.

       Thus, we reaffirm that affray is a viable common law offense in Maryland and that,

when charged, and if the evidence justifies, a defendant is entitled to an instruction that

contains both inherent elements of the crime—“in a public place” and “to the terror of the

people.”

C. Sufficiency of the evidence as to affray

       We next address Nottingham’s claim that there was insufficient evidence of either

mutual combat or terror to the people and that, consequently, no affray instruction was

appropriate in this case.6


       6
        The State misconstrues Nottingham’s appellate claim as, in part, a challenge to the
sufficiency of the evidence. In fact, Nottingham does not directly challenge the sufficiency
of the evidence; indeed, his brief does not even mention Maryland Rule 4-324, the rule which
governs motions for judgment of acquittal, the vehicle for raising such a challenge. Only
because a challenge to a jury instruction on the ground that it was not generated by the
evidence inevitably injects the question of evidentiary sufficiency into the case is the latter
question before us. See Dishman v. State, 352 Md. 279, 292 (1998) (observing that, in
considering whether a requested jury instruction was generated by the evidence, a reviewing
court must determine whether the proponent of the instruction “produced that minimum
threshold of evidence necessary to establish a prima facie case that would allow a jury to
                                                                               (continued...)
                                            -12-
       Claims of instructional error are governed by Maryland Rule 4-325, which provides

in part:

              (c) How Given. The court may, and at the request of any party
              shall, instruct the jury as to the applicable law and the extent to
              which the instructions are binding. The court may give its
              instructions orally or, with the consent of the parties, in writing
              instead of orally. The court need not grant a requested
              instruction if the matter is fairly covered by instructions actually
              given.


                                             ***

              (e) Objection. No party may assign as error the giving or the
              failure to give an instruction unless the party objects on the
              record promptly after the court instructs the jury, stating
              distinctly the matter to which the party objects and the grounds
              of the objection. Upon request of any party, the court shall
              receive objections out of the hearing of the jury. An appellate
              court, on its own initiative or on the suggestion of a party, may
              however take cognizance of any plain error in the instructions,
              material to the rights of the defendant, despite a failure to object.




       6
        (...continued)
rationally conclude that the evidence supports the application of the legal theory desired”).

       Given that the remedy for an instructional error is typically reversal and the
opportunity for a new trial, see, e.g., State v. Hawkins, 326 Md. 270, 290-91 (1992), whereas
the remedy for evidentiary insufficiency is outright acquittal, see, e.g., Evans v. Michigan,
568 U.S. __, __, 133 S. Ct. 1069, 1073 (2013), we would face a dilemma if Nottingham’s
instructional claim had merit, because the possibility would arise of reversing a conviction
and ordering a retrial, despite having found that the evidence was insufficient to warrant a
State-requested jury instruction and, therefore, surely insufficient to sustain the conviction.
Because, as we explain, the affray instruction was generated by the evidence, we need not
confront that dilemma.
                                             -13-
       Rule 4-325(c) requires that a trial court give a requested jury instruction “where ‘(1)

the instruction is a correct statement of law; (2) the instruction is applicable to the facts of

the case; and (3) the content of the instruction was not fairly covered elsewhere in

instructions actually given.’” Cost v. State, 417 Md. 360, 368-69 (2010) (quoting Dickey v.

State, 404 Md. 187, 197-98 (2008)). Only the second condition, whether the instruction was

“applicable to the facts of the case,” is at issue here.         But before we can address

Nottingham’s claim, we must first determine, as the State suggests, which parts of that claim

are preserved and which are not.

       Nottingham made a timely objection to the circuit court’s affray jury instruction. He

contended, inter alia, that, although it was clear that he had assaulted the victim in a public

place, there was “absolutely no public surrounding it, no evidence of any individuals

around.”   In response to the State’s incorrect assertion that, under Dashiell, it was

unnecessary to prove terror to the public, Nottingham countered that, in Dashiell, unlike in

the present case, “there were other people present.” Then, following the trial court’s

instruction, Nottingham repeated his objection, agreeing with the court’s characterization of

that objection—that “it has to be a public disorder or some[] . . . other person put in fear[.]”

       At no time did Nottingham object to the challenged jury instruction on the ground that

there was insufficient evidence of mutual combat. That issue is therefore not preserved. Md.

Rule 4-325(e). As to that issue, reversal would be appropriate only if the alleged error were

“plain.” Id. Given the evidence that Nottingham assaulted Post at least three times; that Post


                                             -14-
“pushed” Nottingham at least once during the fight; and that, upon being ejected from the

tavern, Post “flipped . . . off” Nottingham as he was leaving, it is clear that there was no plain

error (or indeed, any error at all) as to whether there was sufficient evidence of mutual

fighting to warrant an affray jury instruction.

       On the other hand, Nottingham’s claim that there was insufficient evidence of terror

to the public to warrant an affray jury instruction is preserved. That claim, however, is

without merit. Given the evidence that, inside the bar and in the presence of the bartender

and other patrons, Nottingham threw several bar stools and punched Post at least once, and

that there was mutual pushing and shoving, it is clear that there was sufficient evidence “that

the acts and surrounding circumstances were likely to strike terror in anyone” observing the

fight. Dashiell, supra, 214 Md. App. at 691 (citation and quotation omitted). We therefore

conclude that an affray jury instruction was generated by the evidence.

D. The effect of the instructional error on the verdicts

       Having concluded that the circuit court erred in omitting, in its jury instruction, any

mention whatsoever of the “terror to the people” element of the crime of affray, but that it

was appropriate to instruct the jury as to affray, under the evidence presented in this case, we

turn next to consider the effect of the error on the verdicts. The leading case addressing the

applicability of harmless error analysis to such an instructional error is Neder v. United




                                             -15-
States, 527 U.S. 1, 8-15 (1999), which held that the omission of an element of an offense

from a jury instruction is amenable to Chapman harmless error analysis.7

       In applying harmless error analysis in Neder, the Supreme Court framed the question

before it as “whether the record contains evidence that could rationally lead to a contrary

finding with respect to the omitted element.” Id. at 19. If, in answering that question, “a

reviewing court concludes beyond a reasonable doubt that the omitted element was

uncontested and supported by overwhelming evidence, such that the jury verdict would have

been the same absent the error, the erroneous instruction is properly found to be harmless.”

Id. at 17.

       The State was required to show that Nottingham engaged in affray, that is, “the

fighting together of two or more persons, either by mutual consent or otherwise, in some

public place, to the terror of the people.” Dashiell, supra, 214 Md. App. at 689 (citation and

quotation omitted). The element omitted from the instruction, that the fighting was “to the

terror of the people,” was contested below. Moreover, the part of the fighting when the fatal


       7
        In federal criminal trials, there are two standards of harmless error, depending upon
whether the error at issue is “constitutional.” Claims of non-constitutional error in federal
criminal cases are governed by the standard articulated in Kotteakos v. United States, 328
U.S. 750, 776 (1946), under which an error requires reversal only if it “had substantial and
injurious effect or influence in determining the jury’s verdict.” Claims of constitutional error
in federal criminal trials, in contrast, are governed by the more stringent standard articulated
in Chapman v. California, 386 U.S. 18, 24 (1967), under which an error requires reversal
unless a reviewing court is “able to declare a belief that it was harmless beyond a reasonable
doubt.” The latter standard applies to all errors, whether or not of constitutional dimension,
in Maryland criminal trials. Dorsey v. State, 276 Md. 638, 657-59 (1976). Thus, Neder
applied the Dorsey harmless error standard.
                                             -16-
blow was struck occurred outside, in the winter, at an early morning hour.8 Although we do

not hesitate to say that, given that a portion of the fighting occurred inside the tavern, in the

presence of others, there was sufficient evidence to establish “that the acts and surrounding

circumstances were likely to strike terror in anyone,” id. at 691, we cannot say that this

evidence was “overwhelming,” Neder, 527 U.S. at 17, or that no rational jury could have

concluded otherwise. Id. at 19. We therefore conclude that the error was not harmless, and

we vacate Nottingham’s conviction for affray.

       “Under the law of this State, where there is a conviction for only one offense and an

erroneous instruction on that offense, the judgment is ordinarily vacated and the case

remanded for a new trial.” State v. Hawkins, 326 Md. 270, 290 (1992) (citation omitted).

“However, where there are multiple offenses involved, as is the case here, the remedy for an

error in the instructions on one of the offenses depends upon the degree to which the

erroneous instruction taints each individual conviction.” Id. at 291.

       As “terror to the people” is not an element of either assault in the second degree or

reckless endangerment, it is clear that the erroneous affray instruction “despoiled only” the

affray verdict, leaving the other two verdicts “chaste and pure,” and “there is no good cause

to wash out the judgment entered on” the convictions for assault in the second degree and

reckless endangerment. Id. Moreover, as the jury was properly instructed that it could




       8
       Indeed, it was fortuitous that the act was captured on a surveillance video camera, as
there were no other witnesses at the time the fatal blow was struck.
                                             -17-
convict Nottingham of involuntary manslaughter if it found him guilty of any of three

predicate offenses—affray, assault in the second degree, or reckless endangerment—and it

is clear from the verdicts that the jury found him guilty of both assault in the second degree

and reckless endangerment, we hold that the conviction for involuntary manslaughter also

is untainted by the error.

                                      II. Speedy trial

       Nottingham contends that, in “opportunistically” postponing his case by entering a

nolle prosequi to the original indictment and thereafter obtaining a new indictment, the State

caused his right to a speedy trial to be violated and that, therefore, the charges against him

should have been dismissed. This contention is without merit.

       The right to a speedy trial is guaranteed under the Sixth Amendment, made applicable

to the states by the Fourteenth Amendment, as well as Article 21 of the Maryland Declaration

of Rights. State v. Kanneh, 403 Md. 678, 687 (2008). In addressing a claimed violation of

that right, we apply the four-factor balancing test articulated by the Supreme Court in Barker

v. Wingo, 407 U.S. 514 (1972), “in which the conduct of both the prosecution and the

defendant are weighed.” Kanneh, 403 Md. at 687-88 (quoting Barker, 407 U.S. at 530);

Glover v. State, 368 Md. 211, 221 (2002).

       Those factors are: (1) the “[l]ength of delay”; (2) the “reason for the delay”; the

“defendant’s assertion of” his speedy trial right; and (4) “prejudice to the defendant.”

Barker, 407 U.S. at 530. None of these factors is, in itself, either necessary or sufficient to


                                            -18-
find a violation of the speedy trial right; instead, “they are related factors and must be

considered together with such other circumstances as may be relevant.” Id. at 533. But,

before we apply the four-factor test, we must first determine whether the delay was of

sufficient length to be deemed “presumptively prejudicial,” because, unless “there is some

delay which is presumptively prejudicial, there is no necessity for inquiry into the other

factors that go into the balance.” Id. at 530.

       In determining whether there was a sufficient delay to trigger a constitutional speedy

trial analysis, we must first ascertain the parameters of the time in question—the starting

point and ending point. Ordinarily, in a case in which there was a retrial following the

declaration of a mistrial, the starting point for computing the length of delay begins at the

time when the mistrial was declared, and the relevant time period runs until the

commencement of the retrial. Icgoren v. State, 103 Md. App. 407, 420 (1995). That

determination is changed, however, by the fact that, three days before the scheduled retrial,

the State entered a nolle prosequi to the original charging document and, one week later,

filed a new indictment. The Maryland rule in such case is that, so long as the State acted in

good faith, the nolle prosequi terminates the original prosecution, and the speedy trial clock

starts anew from the date of the filing of the new charging document. See State v. Henson,

335 Md. 326, 336-38 (1994); accord Clark v. State, 97 Md. App. 381, 393-94 (1993) (“If the

prior termination of charges is done in good faith, we start the speedy trial clock at the

second indictment.”) (footnote omitted).


                                            -19-
       The State presented this very argument9 at the February 14, 2014 motions hearing,

citing Clark and United States v. MacDonald, 456 U.S. 1 (1982),10 in support, specifically

pointing out that prosecutorial good faith “can include changes to a charging document.” At

the conclusion of argument, the circuit court denied Nottingham’s motion to dismiss without

articulating specific grounds, stating merely, “I find there’s no violation.”

       Although the motions court did not articulate the basis of its ruling, it appears that it

adopted the State’s argument, as it did not engage in the Barker four-factor balancing test.

In this respect, the instant case is distinguishable from Henson, where the trial court likewise

did not engage in the balancing test, Henson, 335 Md. at 332, but where, because the “State’s

good faith in dismissing the charges . . . was neither presented to, nor decided by, the motions

court,” id. at 339, it was necessary to remand so that the circuit court could make findings

as to whether the State had acted in good faith and whether Henson’s speedy trial right had

been violated, once the relevant time period had been determined. Id. at 340.




       9
        Inexplicably, the State does not raise this contention in its brief. We may, however,
affirm a judgment on any ground apparent from the record, especially given that this issue
was raised in and, as we explain, decided by the court below. See, e.g., State v. Phillips, 210
Md. App. 239, 270 (2013).
       10
         United States v. MacDonald, 456 U.S. 1, 7 (1982), held that “the Speedy Trial
Clause has no application after the Government, acting in good faith, formally drops
charges.” That decision did not directly address whether the time from a defendant’s initial
arrest until the dismissal of charges should be counted in a speedy trial claim raised after a
new indictment is issued. In State v. Henson, 335 Md. 326, 338 (1994), the Court of Appeals
interpreted MacDonald to hold that “the period preceding the earlier dismissal is not counted
in the speedy trial analysis.”
                                             -20-
       Here, in contrast, given that the State’s argument focused almost exclusively on good

faith, and given the presumption that, “absent a misstatement of law or conduct inconsistent

with the law, a trial judge is presumed to know the law and apply it properly,” we conclude

that the motions court found, as a fact, that the State acted in good faith in entering a nolle

prosequi to the original indictment and, one week later, returning a new indictment. Medley

v. State, 386 Md. 3, 7 (2005) (brackets omitted) (citation and quotation omitted); see also

Morris v. State, 153 Md. App. 480, 489-90 (2003) (observing that, where motions court

merely announces its ruling, “without announcing any findings of fact,” appellate court “will

resolve ambiguities and draw inferences in favor of the prevailing party and against the

losing party”). Because, given that implicit finding, the speedy trial clock began on

December 17, 2013, the date when the new indictment was filed, the motions court was

obviously correct in denying, on February 14, 2014, Nottingham’s motion for speedy trial,

as it is clear that a two-month delay falls well short of triggering the Barker analysis. See,

e.g., Doggett v. United States, 505 U.S. 647, 652 n.1 (observing that, generally, a delay

triggers a speedy trial analysis “at least as it approaches one year”); Divver v. State, 356 Md.

379, 389-90 (1999) (observing that delay as brief as eight months could trigger constitutional

speedy trial analysis); State v. Ruben, 127 Md. App. 430, 440 (1999) (observing that “delay

of nearly 11 months from arrest to trial was of constitutional dimension, albeit barely so”);

Icgoren, supra, 103 Md. App. at 423 (delay of eleven months and thirteen days “barely” of




                                             -21-
constitutional dimension); Howard v. State, 66 Md. App. 273, 291 (1986) (delay of eight

months and 26 days of constitutional dimension).11

                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR WORCESTER COUNTY REVERSED
                                          AS TO AFFRAY CHARGE; ALL OTHER
                                          JUDGMENTS OF CONVICTION
                                          AFFIRMED.  CASE REMANDED FOR
                                          FURTHER PROCEEDINGS NOT
                                          INCONSISTENT WITH THIS OPINION.
                                          COSTS ASSESSED ONE HALF TO
                                          WORCESTER COUNTY AND ONE HALF
                                          TO APPELLANT.




       11
          Although it obviously could not have been error for the circuit court to have begun
trial, on June 16, 2014, that is, six months after the new indictment was filed, given that
Nottingham did not renew his speedy trial motion at that time, we further note that the Court
of Appeals observed, in State v. Gee, 298 Md. 565, 578 (1984), that it was “not aware of an
opinion of the Supreme Court of the United States or of the appellate courts of this State
which holds that a delay of six months is of constitutional dimension.” Indeed, it could even
be argued that Nottingham affirmatively waived his speedy trial claim when, at the beginning
of the retrial, the court asked: “And to the extent any procedural things didn’t go right in
order, do you waive that?” To which defense counsel replied, “We do, Your Honor.” As the
State does not contend that Nottingham thereby waived his speedy trial claim, we shall not
rely upon this ground in affirming the circuit court’s denial of it.
                                           -22-